Citation Nr: 0121351	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-28 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether a July 29, 1985 rating decision which decreased 
the assigned disability rating for residuals of a left foot 
condition from 20 percent to 10 percent contains clear and 
unmistakable error.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
January 1977 and from October 1977 to September 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.  In regard to 
the issue of entitlement to an evaluation in excess of 20 
percent for a left foot condition, the notice of disagreement 
was received in May 1995, the statement of the case was 
issued in June 1995, and the substantive appeal was received 
in August 1995.

In regard to the issue of whether a July 29, 1985 rating 
decision, which decreased the assigned disability rating for 
residuals of a left foot condition from 20 percent to 10 
percent, contained clear and unmistakable error (CUE), the 
veteran initiated this claim in September 1997.  In a March 
1998 rating decision, the RO determined that the July 29, 
1985 rating decision did not contain clear and unmistakable 
error.  The veteran did not file a timely notice of 
disagreement as to that decision.  See 38 C.F.R. §§ 20.300, 
20.302 (2000).  In August 1999, the veteran submitted a 
statement, again alleging CUE in the July 29, 1985 rating 
decision.  In October 1999, the veteran filed a VA Form 9, 
Substantive Appeal, as to the issue of whether the July 29, 
1985 rating decision contained CUE.  In a November 1999 
rating decision, the RO determined that the July 1985 rating 
decision did not contain CUE.  That issue was also addressed 
in a December 1999 supplemental statement of the case.  In 
March 2000, the veteran submitted a written statement 
expressing his contentions that the July 1985 rating decision 
contained CUE.  Although not marked as such, this statement 
was apparently accepted by the RO as a notice of disagreement 
to the November 1999 rating decision.  Following a July 2000 
RO hearing, a supplemental statement of the case addressing 
this issue as well as entitlement to an increased evaluation 
for a left foot condition was issued by the RO.  In a 
December 2000 written statement, the veteran continued to 
allege CUE in the July 1985 rating decision.  Although not 
marked as such by the RO, that statement was apparently 
accepted in lieu of a VA Form 9, Substantive Appeal.  
See 38 C.F.R. §§ 20.201, 20.202, 20.203 (2000).  

The Board notes that the issue of entitlement to an earlier 
effective date for the assignment of a 20 percent evaluation 
for the service-connected left foot condition was initially 
addressed by the RO in a March 1998 rating decision in which 
the RO deferred a determination of that issue.  In an August 
1999 supplemental statement of the case, the RO denied 
entitlement to an earlier effective date for the assignment 
of a 20 percent evaluation for a service-connected left foot 
condition.  In October 1999, the veteran submitted a VA Form 
9 specifically addressing only the issue of CUE in a July 29, 
1985 rating decision.  The veteran has not submitted a 
written notice of disagreement as to the issue of entitlement 
to an earlier effective date for the assignment of a 20 
percent evaluation for a left foot condition, nor did the 
veteran express any disagreement as to that determination in 
his July 2000 RO hearing.  Thus, that issue is not before the 
Board for appellate review.  See 38 C.F.R. §§ 20.201, 20.302.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The July 29, 1985 rating decision was subsumed by the 
April 1987 Board decision which denied entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
foot injury.  

3.  Residuals of a left tarsal navicular fracture are 
manifested by objective evidence of diffuse pain; swelling; 
tenderness over the talonavicular joint, calcaneocuboid 
joint, and tarsal tunnel; nonexistent subtalar range of 
motion, eversion/inversion, and abduction/adduction; 
limitation of dorsiflexion and plantar flexion; and 
radiological evidence of early degenerative changes in the 
left ankle and extreme subtalar joint arthritis in the left 
foot with the recommended use of an ankle fixation orthotic 
because of weakness in the left ankle secondary to pain. 


CONCLUSIONS OF LAW

1.  The veteran's claim that a July 29, 1985 rating decision 
was clearly and unmistakably erroneous in reducing the 
assigned disability rating for residuals of a left foot 
injury from 20 percent to 10 percent, is legally 
insufficient.  38 C.F.R. §§ 3.105(a), 20.1104 (2000); Smith 
v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The criteria for a 30 percent evaluation for residuals of 
a left tarsal navicular fracture have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
private examination reports as well as private treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for the benefits sought.  The discussions 
in the rating decisions, statement of the case, and 
supplemental statements of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a RO hearing pursuant 
to his request.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the showing of 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been promulgated.  


I.  Clear and Unmistakable Error in the July 29, 1985 Rating 
Decision

A review of the record reflects that in a June 1981 rating 
decision, the RO granted entitlement to service connection 
for residuals of a fracture of the left tarsal navicular, 
evaluated as 20 percent disabling, effective from September 
27, 1980.  

The veteran was afforded a VA examination in May 1985, during 
which the examiner noted complaints of foot pain, 
particularly on the right.  Radiological examination of both 
feet showed bilateral hallux valgus deformities, but no 
fracture or dislocation.  In a July 29, 1985 rating decision, 
the RO reduced the assigned disability rating for residuals 
of a left tarsal navicular fracture from 20 percent to 10 
percent, effective from November 1, 1985.  

The veteran apparently filed a notice of disagreement as to 
that determination, which was received in August 1985; 
however, it is not contained in the claims folder.  A 
statement of the case was issued in August 1985 and a 
substantive appeal was received in October 1985.  In an April 
1987 decision, the Board determined that entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
foot injury was not warranted.  

The veteran subsequently sought entitlement to an evaluation 
in excess of 10 percent for residuals of a left 
tarsonavicular fracture with arthritis.  In a June 1990 
decision, the Board determined that entitlement to an 
evaluation in excess of 10 percent was not warranted for 
residuals of a left tarsonavicular fracture with arthritis.  

The veteran now contends that the July 29, 1985 rating 
decision contained CUE in that the RO changed the applied 
diagnostic code to one not requiring range of motion testing.  

Pertinent law and regulations provide that previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2000).  
When the Board affirms a decision of a RO, the RO 
determination "is subsumed by the final appellate 
decision."  38 C.F.R. § 20.1104 (2000). 

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board. Id. at 1526.  Subsequently, in 
Duran v. Brown, 7 Vet. App. 216, 224 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a RO decision "appealed to and affirmed by the Board" was 
thus "subsumed by the Board's decision," and could not be 
attacked on CUE grounds.  See also VAOPGCPREC 14-95.  Thus, 
the RO decision is not reviewable for CUE, because it merges 
with the Board's decision and ceases to have any independent 
effect once the Board has rendered a final decision.

In the present case, the July 29, 1985 rating decision was 
subsumed by the subsequent April 1987 Board decision which 
affirmed the RO's determination that an evaluation in excess 
of 10 percent for residuals of a left foot injury was not 
warranted.  Thus, because the July 29, 1985 rating decision 
was subsumed by the April 1987 Board decision, the rating 
decision is not subject to a claim alleging CUE.  38 C.F.R. 
§ 20.1104.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under law.  Sabonis, 6 Vet. App. at 430.  
The Board finds that the law and not the evidence is 
dispositive with regard to the veteran's claim that the July 
29, 1985 rating decision contained clear and unmistakable 
error.  Accordingly, the veteran's claim must be denied as 
legally insufficient.  

The Board notes that the veteran's claim of CUE is directed 
toward the RO's July 29, 1985 rating decision and not toward 
the Board's April 1987 decision.  38 C.F.R. § 20.1100 (2000).  
After a careful review of the entire record, the Board finds 
that the veteran has not specifically raised a claim of CUE 
in the Board's April 1987 or June 1990 rating decisions.  See 
Dittrich v. West, 11 Vet. App. 10 (1998) (finding no claim of 
CUE in Board decision presented by record, where claim on 
appeal involved CUE in RO decision).  The Board notes that 
the veteran and his representative did file a Motion for 
Reconsideration of the Board's April 1987 decision, citing 
38 C.F.R. § 20.1000 and 20.1001; however, the motion made no 
allegation of CUE.  In May 2001, the Board denied the 
veteran's Motion for Reconsideration.  

The Board notes that if the veteran so desires, he may submit 
a motion alleging clear and unmistakable error in the April 
1987 or June 1990 Board decisions.  In 1997, Public Law 105-
111, 111 Stat. 2272 (November 21, 1997), amended title 
38 of the U. S. Code by inserting new sections 5109A and 
7111.  See Dittrich, 11 Vet. App. at 11.  Those sections 
allow for a claimant to raise a claim of CUE in a Board 
decision.  However, VA regulations implementing Public Law 
105-111 hold that an RO does not have the authority to 
adjudicate a claim of CUE in a prior Board decision.  Such 
claims must be made directly to the Board.  See 38 U.S.C.A. 
§ 7111 (West Supp. 2000); 38 C.F.R. § 20.1400, 20.1404 
(2000); 64 Fed. Reg. 73413- 73414 (1999) (clarification and 
revision of 38 C.F.R. § 20.1400(b)(1)). 

II.  Increased Rating for the Left Foot Disability

Factual Background

A review of the record reflects that in October 1980, the 
veteran submitted his initial claim seeking entitlement to 
service connection for various disabilities, including 
fractured feet and ankles.  Upon VA examination dated in 
March 1981, it was noted that the veteran had fractured both 
ankles in an automobile accident in 1976.  On physical 
examination, the left ankle showed no evidence of soft tissue 
swelling or deformity.  Range of motion of the foot was noted 
as markedly limited.  

In a June 1981 rating decision, the RO granted entitlement to 
service connection for residuals of a fracture of the left 
tarsal navicular, evaluated as 20 percent disabling, 
effective from September 27, 1980.  

Upon VA examination dated in May 1985, a radiological report 
noted bilateral hallux valgus deformities, but no fracture or 
dislocation.  In a July 1985 rating decision, the RO reduced 
the assigned disability evaluation for residuals of a left 
tarsal navicular fracture from 20 percent to 10 percent, 
effective November 1, 1985.

The veteran subsequently sought entitlement to an evaluation 
in excess of 10 percent for his service-connected left foot 
disability.  Those claims were denied by the Board in 
decisions dated in April 1987 and June 1990.  

Relevant private treatment records dated from 1993 to 1994 
reflect the left foot and ankle showed somewhat more 
tenderness than the right, particularly over the 
talonavicular complex.  Hind-foot motion was noted as 
uncomfortable and localized tenderness was noted 
predominantly laterally.  The peroneal tendons and the 
posterior tendons were benign with full range of motion.  
Radiological examination of the feet showed progression of 
the left foot talonavicular and cuneiform arthritis.  No 
other changes were noted.  Shoe inserts were recommended.  An 
impression of bilateral left greater than right mid-foot 
post-traumatic arthritis was noted.  

In January 1995, the veteran sought entitlement to an 
increased evaluation of his service-connected left ankle 
disability.  In a February 1995 rating decision, the RO 
continued a 10 percent evaluation for a left ankle disorder.  

A private treatment record dated in May 1995 reflects that 
the veteran complained of worsening left foot and ankle pain 
and expressed concern about continuing loss of mobility in 
his left foot.  The symptoms were most pronounced when 
walking on even surfaces.  The veteran reported being able to 
ambulate for distances up to 1000 feet before he noticed 
significant pain and had to rest.  Motrin no longer relieved 
his symptoms.  Physical examination revealed a slow antalgic 
gait pattern on the left lower extremity.  No rotational 
deformity was noted.  The examiner noted no effusion in the 
ankles.  The veteran had symmetric ankle dorsiflexion to 
about 20 degrees past neutral and plantar flexion to about 40 
degrees past neutral.  The veteran's symptoms were reproduced 
with attempted passive eversion and inversion of the left 
foot.  It was noted the veteran had very minimal eversion and 
inversion motion.  There was also crepitance noted with 
attempt at inversion and eversion of the left foot.  The 
veteran had diffuse pain and tenderness over the 
talonavicular joint, calcaneocuboid joint and the tarsal 
tunnel.  Neurovascular examination was normal.  It was noted 
that radiological examination of the left foot and ankle 
dated in 1994 showed rather severe degenerative arthritis in 
the entire subtalar joint, most pronounced in the 
talonavicular joint, but also evident in the calcaneocuboid 
joint, calcaneonavicular joint, and talocalcaneal joint.  The 
private physician opined that the fact that anti-
inflammatories were no longer alleviating the veteran's 
symptoms might indicate that he was approaching "nearing 
stage" of degenerative arthritis related to his previous 
history of trauma.  He recommended an orthotic shoe insert 
for the left foot and avoiding ambulation on uneven surfaces.  
It was noted that if the veteran's pain became so severe that 
he was unable to ambulate, he might have to consider surgical 
arthrodesis of the subtalar joint.  

In a June 1995 rating decision, the RO continued a 10 percent 
evaluation for residuals of a left tarsonavicular fracture 
with arthritis.  

An August 1995 private treatment record reflects the veteran 
reported his left foot and ankle had become increasingly more 
painful and stiff in the last several months.  Examination of 
the left foot and ankle showed the veteran was able to 
passively have his ankle dorsiflexed to 10 degrees past 
neutral with plantar flexion to 30 degrees past neutral.  
Subtalar range of motion was noted as nonexistent.  The 
veteran's foot could not be passively or actively everted or 
inverted and forefoot abduction and adduction were also not 
possible.  There was no effusion present on examination of 
the ankle although there was some swelling over the dorsum of 
the midfoot.  There was also diffuse tenderness in the 
subtalar joint throughout.  Neurovascular examination 
remained normal.  Radiographs of the left ankle showed some 
early degenerative changes; however, these were noted as not 
marked.  Radiographs of the left foot demonstrated extreme 
subtalar joint arthritis.  There was total obliteration of 
the calcaneocuboid joint as well as the talonavicular joint 
and involvement of the talocalcaneal joint.  Significant 
arthritic findings were also noted in the Lisfranc's joint.  
The physician noted that he explained to the veteran that his 
symptoms had indeed worsened and such was the natural history 
of degenerative joint disease.  He noted the veteran no 
longer had subtalar motion in his left foot and this most 
likely was manifesting with a secondary effect on his ankle 
joint as his ankle joint had to absorb the motion that his 
subtalar joint no longer had.  He also noted that the ankle 
joint degenerative changes were not severe at the present 
time, but would most likely advance with time and age.  The 
physician recommended avoiding ambulation on uneven surfaces, 
use of an orthotic, and, if the pain became worse, surgical 
arthrodesis.  He also recommended consideration of an ankle 
fixation orthotic in the future because of the veteran's 
weakness secondary to pain in his ankle.

At his September 1995 RO hearing, the veteran testified that 
he suffered from chronic pain in his left ankle, which 
increased with activity.  He described chronic swelling and 
some redness, as well as giving way of the ankle.  The 
veteran stated that his left ankle condition limited his 
ability to lift objects at his job as well as walking.  He 
related that hot water helped his ankle a little bit.  

In a March 1996 hearing officer decision, a 20 percent 
evaluation was assigned for residuals of a left tarsal 
navicular fracture, effective from January 6, 1995.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  

A little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. Id.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (2000).

The veteran's service-connected left ankle disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000), which 
provides that moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for marked limitation of motion of the ankle and is 
the highest evaluation provided by this diagnostic code.     

Pursuant to 38 C.F.R. § 4.20 (2000), when a disability is not 
found within the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Other foot injuries 
are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000), which provides that a 20 percent evaluation is 
warranted for moderately severe foot injuries.  Severe foot 
injuries warrant a 30 percent evaluation.  The rating 
schedule notes that a 40 percent evaluation is warranted for 
actual loss of use of the foot.    

The rating schedule also contemplates degenerative joint 
disease.  With regard to the rating of disabilities involving 
the substantiated presence of arthritis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000) provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.    

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

Following a careful consideration of the evidence of record, 
the Board concludes that the veteran's service-connected 
residuals of a left tarsonavicular fracture more nearly 
approximate to a 30 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, in that his symptomatology is 
indicative of a severe disability.  The medical evidence of 
record demonstrates objective evidence of diffuse pain, 
swelling, and tenderness over the talonavicular joint, 
calcaneocuboid joint, and tarsal tunnel.  Subtalar range of 
motion has been noted as nonexistent, as well as 
eversion/inversion of the foot and abduction/adduction.  
Passive range of motion testing showed dorsiflexion to 10 
degrees and plantar flexion to 30 degrees.  Additionally, 
radiological studies dated in 1995 showed early degenerative 
changes in the left ankle and extreme subtalar joint 
arthritis in the left foot.  The examiner opined that the 
lack of subtalar motion in the foot was likely having a 
secondary effect on the ankle joint.  The August 1995 private 
physician also recommended the use of an ankle fixation 
orthotic because of weakness in the left ankle secondary to 
pain.  That recommendation is consistent with the veteran's 
testimony regarding pain and giving way in his left foot.  In 
light of the aforementioned evidence, the Board concludes 
that a 30 percent evaluation is warranted for residuals of a 
left tarsal navicular fracture.  However, in the absence of 
medical evidence of actual loss of use of the left foot, a 40 
percent evaluation is not warranted.  

The Board recognizes that to the extent a disability rated 
under Diagnostic Code 5284 involves limitation of motion, the 
Board must also consider any additional functional loss the 
veteran may have sustained.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995); see VAOPGCPREC 9-98 
(the medical nature of the particular disability determines 
whether the diagnostic code is predicated on loss of range of 
motion).  The Board recognizes that the medical evidence 
demonstrates the presence of pain and weakness as well as 
lack of motion in the subtalar joints as well as limitation 
of dorsiflexion and plantar flexion.  

However, the Board is compelled to conclude that 
contemplation of an additional rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is not warranted as such would 
violate the rule against pyramiding.  Pyramiding is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, and is to 
be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2000).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Although compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5003 does not constitute pyramiding in all cases, 
separate and distinct symptomatology sufficient to support 
two disability ratings must be identified.  In the present 
case, the x-ray evidence of arthritis as well as the 
limitation of motion with pain are all manifestations 
considered by the Board in determining that the veteran's 
symptomatology more nearly approximates to a 30 percent 
evaluation under Diagnostic Code 5284.  Thus, a separate 
rating, in addition to that assigned under the criteria for 
other foot injuries, because of arthritis is prohibited.

Finally, the Board notes that the medical evidence of record 
does not demonstrate ankylosis of the ankle.  Thus, 
contemplation of Diagnostic Code 5270 is not warranted.  


ORDER

The appeal as to whether a July 29, 1985 rating decision 
which decreased the assigned disability rating for residuals 
of a left foot condition from 20 percent to 10 percent 
contained clear and unmistakable error is denied.

A 30 percent evaluation is granted for service-connected 
residuals of a left tarsal navicular fracture, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	M. L. Nelsen	
	Acting Member, Board of Veterans' Appeals

 

